Opinion issued August 28, 2014




                                      In The
                                Court of Appeals
                                      For The
                             First District of Texas

                                NO. 01-14-00330-CR
                                    ____________

                          KENNETH KIRK MAYES, Appellant

                                         V.

                           THE STATE OF TEXAS, Appellee


           On Appeal from the 176th District Court of Harris County
                       Trial Court Cause No. 1340003


                             MEMORANDUM OPINION

      Counsel for appellant, Kenneth Kirk Mayes, has filed a motion to dismiss the

appeal signed by Mayes.       See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2